Citation Nr: 1114336	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  06-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for decreased night vision and blurred vision.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005, June 2008, and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO) and two Board remands.

The issues of entitlement to service connection for decreased night vision and blurred vision and whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The competent and probative medical evidence of record demonstrates that bilateral hearing loss is not related to active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to a January 2011 readjudication of the Veteran's claim, letters dated in June 2004, March 2006, November 2008, and March 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was provided with several VA examinations with regard to his bilateral hearing loss, and he has not indicated that he found the VA examinations provided to be inadequate.  Moreover, the Board finds that the December 2008, April 2009, and July 2010 VA examinations and opinions provided are adequate, as they are based on a complete review of the Veteran's claims file, an interview with the Veteran, and a physical examination of the Veteran, and provide sufficient rationale to support the conclusion that the Veteran's bilateral hearing loss is not related to service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Similarly, the December 2010 VA opinion indicates that the VA examiner's opinion was based on a review of the Veteran's claims file.  The December 2010 VA examiner also provided supporting rationale for the opinion that the Veteran's bilateral hearing loss is not related to service, to include use of Chloroquine during service.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  In various lay statements, the Veteran reported that he was exposed to acoustic trauma during service, and that he has bilateral hearing loss as a result.  In a May 2004 claim form, the Veteran reported that he served in the infantry in Vietnam, and that he was around explosions, rockets, artillery, small arms, mortars, rifles, rockets, and shotguns.  He noted that he was in the largest combat operation in Vietnam, and that he was not provided with hearing protection during his service.  In an August 2004 statement, the Veteran reported that his hearing has been bad since service.

The Veteran's service treatment records are negative for any complaints or diagnoses of bilateral hearing loss.  The Veteran's service personnel records reflect that he had active duty service from January 1963 to January 1967, that his military occupational specialty was rifleman, and that he earned numerous awards, including the Combat Action Ribbon, for his service in Vietnam.

The Veteran's January 1963 entrance examination reflects that his ears were normal on examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
10 (20)
5 (10)
LEFT
-10 (5)
-5 (5)
-10 (0)
-10 (0)
-10 (-5)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  In a report of medical history, completed at that time, the Veteran denied a history of ear, nose, or throat trouble and running ears.

A February 1965 service treatment record reflects that the Veteran was prescribed an anti-malaria prophylaxis which contained Chloroquine.  An October 1968 U.S. Reserves examination report also reflects that the Veteran's ears were normal.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
-
10
LEFT
5
-5
-5
-
0

In a report of medical history, completed at that time, the Veteran denied a history of hearing loss.  

A February 1973 U.S. Reserves report of medical examination shows that the Veteran's ears were normal.  Whispered voice testing revealed findings of 15/15, bilaterally.  In a report of medical history, completed at that time, the Veteran denied a history of hearing loss.  A January 1975 report of medical examination reflects that the Veteran's ears were normal.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
5
5
5
5
5

In a report of medical history, completed at that time, the Veteran denied a history of hearing loss.

In support of his claim, the Veteran submitted a letter from a private physician, S.W., M.D.  Dr. S.W. stated that the Veteran had a history of hearing loss which the Veteran reported as having over the prior 30 years.  Dr. S.W. noted the Veteran's exposure to gunfire and artillery during military service and his lack of family history for any otologic problems.  He indicated that the Veteran had no history of otitis media, otorrhea, or vertigo.  Dr. S.W. reported that physical examination of the ears was normal and that an audiogram revealed moderately severe, mostly high frequency nerve hearing loss.  Dr. S.W. concluded that the Veteran had a "nerve hearing loss which could be consistent with noise induced hearing loss."  Although a copy of the audiological evaluation was provided, the evaluation contains uninterpreted puretone audiometry graphs which are not in a format that is compatible with VA guidelines and therefore cannot be considered.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Cf. Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the United States Court of Appeals for Veterans Claims may not interpret graphical representations of audiometric data).

In October 2004, the Veteran underwent a VA audiological examination.  The Veteran complained of bilateral hearing loss with an onset during military service.  He stated that he had hearing loss on his first industrial screening examination after leaving service, and that he had the most difficulty understanding words in conversations.  The Veteran reported inservice noise exposure while serving in the infantry division.  He noted that he worked in demolitions, that he served for nine months in Vietnam with exposure to gunfire and short-falling artillery, and that an artillery shell landed so close to him that he was buried.  He also reported noise exposure during training exercises on the firing range during his service in the U.S. Reserves.  He noted that hearing protection was not provided.  He indicated that after service discharge, he worked for four years in the lithograph department of a company and that he used hearing protection.  Thereafter, he worked in the shipping department of the same company for 20 years and used hearing protection.  He denied recreational noise exposure.  The Veteran contends that his bilateral hearing loss was caused by his military noise exposure.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
65
70
LEFT
35
30
35
75
75

The puretone threshold average was 46 in the right ear and 54 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 88 percent in the left ear.  The diagnosis was normal to moderately severe high frequency sensorineural hearing loss in the right ear and mild to severe high frequency sensorineural hearing loss in the left ear.  

In December 2004, the VA examiner who administered the October 2004 VA examination provided an addendum opining that it was "not at least as likely as not that hearing loss . . . [was] related to military duty."  The examiner explained that audiometric data "indicated normal hearing bilaterally from 500-6000 Hz in Jan 1963 and normal hearing bilaterally from 500-4000 Hz in Oct 1968 and Jan 1975."  Thus, the examiner concluded that the Veteran "had normal hearing bilaterally at his discharge from active duty service therefore due to no acoustic damage . . . ."

An August 2008 letter from Dr. K.A. notes that the Veteran "has been on a medicine, Chloroquine that could possibly have side effects that might have affected his vision.  Chloroquine has side effects such as blurred vision, trouble seeing at night, focusing clearly, ringing in the ears, and difficulty hearing."

In December 2008, the Veteran underwent another VA audiological examination.  The Veteran complained of hearing loss, and noted that he was exposed to noise from explosions during military service.  He denied any post-military noise exposure.  He also reported that he took "malaria tablets" during active duty service.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
65
70
LEFT
30
25
35
70
65

The puretone threshold average was 48 in the right ear and 49 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 92 percent in the left ear.  The diagnosis was mild to moderately severe mid to high frequency sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  In an addendum to the original examination report, after reviewing the Veteran's claims file, the VA examiner opined that it was "not as likely as not that [the Veteran's] current hearing loss is related to his military service."  The examiner noted that the October 1968 post-service audiometric evaluation revealed normal hearing more than a year and a half after service discharge, and that the January 1975 post-service audiometric evaluation, which was eight years after service discharge, also showed hearing within normal limits.  The examiner explained that "[c]urrent research does not support the concept of delayed onset of noise-induced hearing loss" and therefore concluded that the Veteran's bilateral hearing loss is not related to any acoustic trauma experienced during his active duty service.

In April 2009, the Veteran underwent another VA audiological examination.  The report notes the Veteran's complaints of bilateral hearing loss with a reported history of inservice exposure to noise from explosions.  The Veteran denied post-service noise exposure.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
65
65
LEFT
25
20
35
65
65

The puretone threshold average was 45 in the right ear and 46 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 100 percent in the left ear.  The diagnosis was mild to moderately severe mid to high frequency bilateral sensorineural hearing loss.  The examiner reviewed the Veteran's claims file and concluded that it was "not as likely as not that [the Veteran's] current hearing loss is related to his military service."  The examiner noted that post-service audiological evaluations conducted in October 1968 and January 1975 showed hearing "well within normal limits."

In January 2010, the Veteran underwent another VA examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
70
75
LEFT
30
30
40
70
70

The puretone threshold average was 53 in the right ear and 53 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear, and 88 percent in the left ear.  The diagnosis was severe high frequency sensorineural hearing loss, bilaterally.  In July 2010, the VA examiner who performed the January 2010 VA examination noted that he reviewed the Veteran's claims file and that he concurred with the December 2008 VA examiner's opinion. 

In December 2010, a VA opinion was obtained with regard to the etiology of the Veteran's bilateral hearing loss.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's bilateral hearing loss was "not as least as likely as not related to his military service, nor the fact he took Chloroquine in 1965."  In support of the opinion, the examiner noted that the October 1968 and January 1975 post-service examinations showed normal hearing after service discharge, and that therefore, "even though the veteran may have taken Chloroquine in 1965 it did not seem to affect his hearing."

In support of the Veteran's claim for service connection, he submitted numerous lay statements.  A.A. stated that he served with the Veteran in Vietnam, and that they had constant enemy contact with noise exposure.  A.A. noted that he attended an "Echo Company reunion" and that "all the old Vets I met there from 2nd Platoon suffered from some loss of hearing, as you and I have."  S.B., Sr. reported that he has known the Veteran for 20 years and that he always had problems with his hearing.  G.J. stated that he has known the Veteran for 15 years and that he has always complained of hearing loss from active duty service.  G.J. noted that he believed that the Veteran had hearing loss due to active duty.  The Veteran's wife provided a statement that she has known the Veteran for 16 years and that he has hearing loss which he told her was from active duty service.  C.M. stated that he has known the Veteran for 10 years and that his hearing was worsening.  B.T. indicated that he has known the Veteran since 2005 and that the Veteran has a hard time hearing.  J.W., Jr. stated that the Veteran was a friend and combat veteran and that throughout the years, the Veteran has had trouble hearing which is related to his combat.  S.K. reported that she has known the Veteran for almost 30 years and that he has a hearing problem.  J.C. indicated that the Veteran cannot hear a lot of things.  D.B. stated that the Veteran's hearing loss was worsening.  D.C. reported that he has known the Veteran for seven years and has witnessed his hearing loss.  R.S. stated that he has known the Veteran for 15 years and that he has always had difficulty hearing.  P.D. stated that he is a former Army Sergeant infantryman with service in Vietnam and that he has hearing problems.  P.D. noted that he has known the Veteran for many years and that he believes it is "more likely than not" that the Veteran's military position may have created or aggravated the Veteran's hearing loss. 

In addition, the Veteran has submitted various webpage articles pertaining to Chloroquine and its side effects.  While the webpages indicate that Chloroquine frequently causes side effects which have included difficulty hearing, these webpages do not address the facts in this particular Veteran's case, do not amount to competent medical evidence of a nexus between the Veteran's current bilateral hearing loss and any inservice Chloroquine use, and are unsupported by a medical opinion.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  Thus, the webpages are not probative evidence of a nexus between the Veteran's current bilateral hearing loss and any inservice Chloroquine use.

The Board finds that the evidence of record does not support a finding of service connection for bilateral hearing loss.  A current diagnosis of bilateral hearing loss is of record.  38 C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Bilateral hearing loss was not diagnosed within one year of service discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, the Veteran's service personnel records reveal that had combat service, as he was awarded the Combat Action Ribbon.  See 38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).  The Veteran submitted statements contending that he was exposed to acoustic trauma during service from explosions, rockets, artillery, small arms, mortar, rifles, rockets, and shotguns.  Because the Veteran had combat service and the evidence of record is consistent with his statements, his lay statements are accepted as satisfactory evidence of inservice acoustic trauma.  The Veteran's service treatment records also reveal that he used an anti-malaria prophylaxis which included Chloroquine in February 1965.

However, the remaining evidence of record does not support a nexus between any inservice noise exposure or inservice medication use and the current bilateral hearing loss.  Although Dr. S.W. submitted an opinion that the Veteran had "a nerve hearing loss which could be consistent with noise induced hearing loss," Dr. S.W.'s opinion is speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  Dr. S.W.'s opinion lacks the definitive conclusion required for a medical opinion to be considered probative and does not relate the Veteran's current bilateral hearing loss to inservice noise exposure or Chloroquine use.  A finding of service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102.  Similarly, Dr. K.A.'s August 2008 letter which indicates that Chloroquine has side effects such as difficulty hearing does not link the Veteran's inservice Chloroquine use to his current bilateral hearing loss.

The only other medical opinions of record which address the etiology of the Veteran's bilateral hearing loss are the opinions provided by the VA examiners, who all agree that the Veteran's bilateral hearing loss is not related to inservice noise exposure or inservice Chloroquine use.  In that regard, the opinions provided by the December 2008 and April 2009 VA examiner, the January 2010 VA examiner, and the December 2010 VA examiner were all based on a review of the Veteran's entire claims file, including his inservice and post-service medical records, his statements regarding the onset of his symptoms, and, except for the December 2010 VA examiner, a physical examination.  In addition, all of those examiners provided sufficient supporting rationale for their opinions that the Veteran's bilateral hearing loss is not related to service.  Thus, the Board finds the opinions provided by the December 2008, April 2009, January 2010, and December 2010 VA examiners to be the most probative evidence of the Veteran's bilateral hearing loss.  In the absence of any competent and probative medical evidence that the Veteran's bilateral hearing loss is related to his inservice acoustic trauma or inservice Chloroquine use, service connection is not warranted.

The Board acknowledges the Veteran's lay statements and those provided by A.A., S.B., G.J., the Veteran's wife, C.M., B.T., J.W., S.K., J.C., D.B., D.C., R.S., and P.D. relating the Veteran's current bilateral hearing loss to his active duty service.  These statements are competent evidence about what each person observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the statements that the Veteran's current bilateral hearing loss are related to inservice noise exposure are not competent evidence of a nexus between the Veteran's current bilateral hearing loss and service.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because neither the Veteran, nor A.A., S.B., G.J., the Veteran's wife, C.M., B.T., J.W., S.K., J.C., D.B., D.C., R.S., or P.D. is a physician, their statements are not competent evidence that the Veteran's current bilateral hearing loss is related to active duty service.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While many of the lay statements indicate that they have known the Veteran for as many as 30 years and that the Veteran had hearing loss since that time, none of the lay statements indicate that the author has known the Veteran since service discharge and that the Veteran had a bilateral hearing disability since that time.  The statement provided by A.A. is the only statement which indicates that its author has known the Veteran since service.  While A.A. noted that all of the veterans that he knows from the 2nd Platoon have hearing loss, he does not report that the Veteran had a hearing disability since that time based on his personal knowledge.

In that regard, the Board acknowledges the Veteran's statements throughout the record that he has had bilateral hearing loss continuously since service discharge.  However, the Veteran's statements are not corroborated by the evidence of record, and are inconsistent with his previous statements of record.  Specifically, in October 1968, February 1973, and January 1975 reports of medical history, all completed by the Veteran, he denied a history of bilateral hearing loss.  Moreover, as explained by the December 2008 VA examiner, audiological evaluations performed in October 1968 and January 1975 reflect essentially normal hearing and do not suggest a loss of hearing acuity.  Further, the first evidence of bilateral hearing loss in the record is in October 2004, over 37 years after the Veteran's discharge from service.  Accordingly, the Board does not find the Veteran's statements regarding continuity of symptomatology to be credible.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  As there is no competent, credible, and probative evidence that the Veteran's current bilateral hearing loss is related to service, service connection for bilateral hearing loss is not warranted.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

A review of the Veteran's claims file reveals that the issues of entitlement to service connection for decreased night vision and blurred vision and whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD are not ready for appellate disposition, as remand is required for the issuance of a statement of the case for each issue.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a June 2008 rating decision, the RO denied service connection for decreased night vision and blurred vision.  In September 2008, the Veteran filed a notice of disagreement to the June 2008 rating decision.  Similarly, in February 2010, the RO denied reopening the Veteran's claim of entitlement to service connection for PTSD.  In March 2010, the Veteran filed a notice of disagreement to the February 2010 rating decision.  The claims file does not reflect that the RO has issued a statement of the case with regard to either of these issues.  Accordingly, remand is required.

Accordingly, the case is remanded for the following action:

Appropriate action, including the issuance of a statement of the case and the notification of the Veteran's appellate rights regarding the issues of entitlement to service connection for decreased night vision and blurred vision and whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD is necessary.  38 C.F.R. § 19.26 (2010).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over these issues, timely substantive appeals to the June 2008 and February 2010 rating decisions must be filed.  If the Veteran perfects an appeal as to any of these issues, the same should be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


